      Case 3:19-cr-00229-AWT Document 21 Filed 03/18/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )  No. 3:19-cr-229-AWT
v.                                         )  No. 3:08-cr-061-SRU
                                           )
SHAUN HAWKINS                              )  March 18, 2020
__________________________________________)

                  EMERGENCY MOTION FOR RELEASE ON BOND

       The Defendant, Shaun Hawkins, hereby moves for his release on bond. This motion

is largely the same as the motion filed and denied by the Court (Richardson, M.J.) on

February 24, 2020 in No. 3:19-cr-229-AWT. See ECF Doc. No. 14. There are, however,

three significant differences.

       First, the coronavirus and resulting COVID-19 are having a radical impact on the

community and put institutions at tremendous risk. The Court’s operations are changing,

prisons are suspending movements and social visits, and schools, businesses, and places of

worship are closing. Positive test numbers and deaths rise daily, sometimes more than once.

       For Mr. Hawkins, the spread of the coronavirus presents a more specific concern. He

suffers from sarcoidosis. A description of sarcoidosis from Johns Hopkins University is

attached to this motion. As noted therein, “Sarcoidosis is a rare disease caused by

inflammation. It usually occurs in the lungs and lymph nodes, but it can occur in almost any

organ.” “The lungs are affected in about 90% of people with sarcoidosis.” Sarcoidosis,

NHS, available at https://www.nhs.uk/conditions/sarcoidosis/.

               The emergence of the coronavirus may be particularly worrying
               for people with sarcoidosis. The symptoms of coronavirus (fever,
               cough, sore throat and difficulty breathing) can also be symptoms
      Case 3:19-cr-00229-AWT Document 21 Filed 03/18/20 Page 2 of 4



               of sarcoidosis. In addition, coronavirus can cause more severe
               symptoms in people with weakened immune systems and chronic
               lung disease which would include sarcoidosis patients.

Information on Coronavirus, SarcoidosisUK, dated Jan. 30, 2020, available at

https://www.sarcoidosisuk.org/information-on-coronavirus/.

       The risk to Mr. Hawkins calls for his release, so that he can ensure that he has

immediate access to appropriate medical care. Wyatt’s current medical care system is

premised upon a starting point – a kiosk where any detainee can lodge a complaint or

request, including for medical care. Putting aside that that kiosk sounds like a central point

for the virus to spread once it is introduced to the facility, after the request is made, the

detainee waits. There is no defined period known to the detainee to expect a response. As

Mr. Hawkins waits, given his sarcoidosis, his condition could exacerbate significantly,

putting him at a risk level that is greater than most people because “coronavirus can cause

more severe symptoms in people with weakened immune systems and chronic lung disease

which would include sarcoidosis patients.”

       A second important change in circumstance since the first motion is that his

girlfriend is now working from home. Like much of the society, she has moved out of the

office and into the home to reduce the risk of spreading the virus. With her new

“workplace,” she can more easily and consistently fulfill the role of third-party custodian.

       A third important change is that the Government has no objection. The Government

is aware of Mr. Hawkins’s condition, having been provided records at the bond hearing and

present when Mr. Hawkins showed the resulting signs of his condition present on his skin.

       Additional considerations warrant repeating from the prior motion for release. Mr.

Hawkins’s girlfriend is willing to co-sign a bond, and counsel is checking whether the
     Case 3:19-cr-00229-AWT Document 21 Filed 03/18/20 Page 3 of 4



additional person previously willing to do so is willing to do so again. Mr. Hawkins’s

condition and longstanding ties further warrant confidence that he is not a flight risk. With

the state possibly headed towards an order to shelter in place, and with the already existing

advisements to maintain social distancing, flight risk and danger to the community concerns

are further abated.

       Finally, if the Court decides to grant the motion without a hearing, Mr. Hawkins’s

girlfriend is willing to drive to Wyatt Detention Facility and pick up Mr. Hawkins upon his

release, and to bring him directly home from there. That would obviate the need to have the

U.S. Marshal’s Service transport Mr. Hawkins to the courthouse.

       Alternatively, Mr. Hawkins could be directed to report immediately to the U.S.

Probation Office. Counsel’s understanding, however, is that the Probation Office effectively

is closed to in-person visits as the uncertainties regarding the impact of the coronavirus

continue to mount.

       WHEREFORE, the Defendant requests that the Court order Mr. Hawkins’s release or

otherwise hold a hearing on this motion.


                                      Respectfully Submitted,

                                      /s/Charles F. Willson/s/
                                      By Charles F. Willson (# ct24129)
                                      FEDERAL DEFENDER’S OFFICE
                                      10 Columbus Boulevard, 6th Floor
                                      Hartford, CT 06106
                                      Tel: (860) 493-6260
                                      Fax: (860) 493-6269
                                      email: Charles_Willson@fd.org
     Case 3:19-cr-00229-AWT Document 21 Filed 03/18/20 Page 4 of 4



                            CERTIFICATION OF SERVICE

       This is to certify that on March 18, 2020, a copy of the foregoing was filed
electronically via the Court’s CM/ECF system, and by that system, counsel for the
Government has been provided with a copy of the foregoing.

/s/Charles F. Willson/s/__________
